DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) filed on April 25, 2022 (x2) have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,314,105 (herein US 105). This is a statutory double patenting rejection.
	As to claim 9, the language is identical to that of claim 1 of US 105, except for the phrase “a turned surface geometry”, however Applicant’s specification states “a turned surface (e.g. spheric, toric, or cylindrical geometry)” (Spec. para. [63]).  As such instant applicant claim 1 and US 105 claim 1 both recite “…a front surface having a spheric, toric, cylindrical, or freeform geometry…”.
	As to claim 10, US 105 claim 3 recites the identical language including the turned = spheric, toric, or cylindrical feature.
	As to claim 11, US 105 claim 5 recites the same language.
	As to claim 12, US 105 claim 6 recites the same language.
	As to claim 13, US 105 claim 9 recites the same language.
	As to claim 14, US 105 claim 11 recites the same language.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 9, 11-12, 16, 21-22, 29, 32, 34 of U.S. Patent No. 11,314,105 (herein US 105). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 105 claims 1, 12, 21 recite:
Instant Application Claim 1 Limitation
Corresponding US 105 Claim
A lens for use in non-corrective eyewear or headgear in combination with a frame to support the lens in a path of a straight ahead line of sight forming a center axis of one eye of a typical wearer, the lens comprising
Claims 1, 12, 21
a lens body comprising a front surface having one of a toric and freeform geometry
Claims 1, 12, 21
a rear surface having the other of the toric and freeform geometry
Claims 1, 12, 21
a viewing axis extends away from one eye and the center axis at an angle from the center axis away from the typical wearer’s nose measured along a horizontal meridian of the rear surface
Claims 1, 12, 21
each point along the horizontal meridian of the rear surface is associated with an angle of the viewing axis where the viewing axis intersects the each point along the horizontal meridian of the rear surface, and
Claims 1, 12, 21
a prismatic power of the lens does not exceed approximately 0.33 diopter for every point along the horizontal meridian of the rear surface at angles of the viewing axis from 0 degrees to approximately 30 degrees
Claims 1, 12, 21


	As to claims 2-8, US 105 claims 5, 9, 11-12, 16, 22, 29, 32, 34 recite substantially similar subject matter.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Perrott et al. (US 2005/0122470 - Perrott; cited by Applicant) or, in the alternative, under 35 U.S.C. 103 as obvious over Perrott (see below).
	Examiner’s note: the USC 102 is based on values appearing to be in the claimed ranges of “approximately 0.33 diopter”; “approximately 0.61 diopter”. 
	As to claim 1, Perrott teaches a lens for use in non-corrective eyewear or headgear in combination with a frame to support the lens in a path of a straight ahead line of sight forming a center axis of one eye of a typical wearer (Perrott Figs. 1A, 2A, 9A-B; para. [0245]), a lens body comprising a front surface having a toric, or freeform geometry (Perrott para. [0137], [0138]; Figs. 2A, 9A-B; para. [0245]-[0246] - a freeform equation), and a rear surface having the other of the toric or freeform geometry (Perrott Figs. 2A, 9A-B; para. [0245]-[0246], [0248], [0251] - a freeform equation), a viewing axis extends from one eye and the center axis at an angle from the center axis away from the typical wearer’s nose measured along a horizontal meridian of the rear surface (Perrott Figs. 1A, 2A; para. [0016], [0017]; Figs. 9A-B horizontal axis of graphs), each point along the horizontal meridian of the rear surface is associated with an angle of the viewing axis where the viewing axis intersects the each point along the horizontal meridian of the rear surface (Perrott Figs. 1A, 2A; para. [0016], [0017]; Figs. 9A-B horizontal axis of graphs; Table 7B; para. [0251]), a prismatic power of the lens does not exceed approximately 0.33 diopter for point every point along the horizontal meridian of the rear surface at angles of the viewing axis from 0 degrees to approximately 30 degrees (Perrott para. [0251]; Table 7B - Form 5D showing prism diopter values less than 0.33 D for each angles 0.0 through 30.0 degrees; Form 5E showing prism diopter values less than 0.34 D for angles 0.0 through 30.0, where 0.34D is “approximately 0.33” diopter).
	As to claim 2, Perrott teaches the prismatic power of the lens does not exceed approximately 0.61 diopter for every point along the horizontal meridian of the rear surface at angles of the viewing axis from greater than approximately 30 degrees to approximately 40 degrees (Perrott para. [0251]; Table 7B - Form 5D showing prism diopter values less than 0.61 D for each angles 30.0 through 40.0 degrees; Form 5E showing prism diopter values less than 0.62 D for angles 30.0 through 40.0, where 0.62D is “approximately 0.61” diopter).
	As to claim 8, Perrott teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Perrott further teaches the rear surface further comprises an inflection region and a prismatic power at the inflection region is substantially similar to a prismatic power in a region adjacent to the inflection region (Perrott Figs. 9A-B - showing rear surfaces of lenses have smooth variations as per Applicant’s definition of “inflection”).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perrott (cited above).
	Examiner’s note: the USC 103 is based on value(s) appearing to be just outside the claimed ranges of “approximately 0.33 diopter”; “approximately 0.61 diopter”.
	As to claim 1, Perrott teaches a lens for use in non-corrective eyewear or headgear in combination with a frame to support the lens in a path of a straight ahead line of sight forming a center axis of one eye of a typical wearer (Perrott Figs. 1A, 2A, 9A-B; para. [0245]), a lens body comprising a front surface having a toric, or freeform geometry (Perrott para. [0137], [0138]; Figs. 2A, 9A-B; para. [0245]-[0246] - a freeform equation), and a rear surface having the other of the toric or freeform geometry (Perrott Figs. 2A, 9A-B; para. [0245]-[0246], [0248], [0251] - a freeform equation), a viewing axis extends from one eye and the center axis at an angle from the center axis away from the typical wearer’s nose measured along a horizontal meridian of the rear surface (Perrott Figs. 1A, 2A; para. [0016], [0017]; Figs. 9A-B horizontal axis of graphs), each point along the horizontal meridian of the rear surface is associated with an angle of the viewing axis where the viewing axis intersects the each point along the horizontal meridian of the rear surface (Perrott Figs. 1A, 2A; para. [0016], [0017]; Figs. 9A-B horizontal axis of graphs; Table 7B; para. [0251]), a prismatic power of the lens does not exceed approximately 0.33 diopter for point every point along the horizontal meridian of the rear surface at angles of the viewing axis from 0 degrees to approximately 30 degrees (Perrott para. [0251]; Table 7B - Form 5D showing prism diopter values less than 0.33 D for each angles 0.0 through 30.0 degrees; Form 5E showing prism diopter values less than 0.34 D for angles 0.0 through 30.0 degrees).
	It would have been obvious to one of ordinary skill in the art at the time of invention to satisfying a diopter values of less than 0.33D for angles 0.0 through 30.0 degrees, since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close that one of ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner 227 USPQ 773 (Fed. Cir. 1985); MPEP 2144.05.
	As to claim 2, Perrott teaches the prismatic power of the lens does not exceed approximately 0.61 diopter for every point along the horizontal meridian of the rear surface at angles of the viewing axis from greater than approximately 30 degrees to approximately 40 degrees (Perrott para. [0251]; Table 7B - Form 5D showing prism diopter values less than 0.61 D for each angles 30.0 through 40.0 degrees; Form 5E showing prism diopter values less than 0.62 D for angles 30.0 through 40.0, where 0.62D is “approximately 0.61” diopter).
	It would have been obvious to one of ordinary skill in the art at the time of invention to satisfying a diopter values of less than 0.61D for angles 30.0 through 40.0 degrees, since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close that one of ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner 227 USPQ 773 (Fed. Cir. 1985); MPEP 2144.05.
	

	As to claim 8, Perrott teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Perrott further teaches the rear surface further comprises an inflection region and a prismatic power at the inflection region is substantially similar to a prismatic power in a region adjacent to the inflection region (Perrott Figs. 9A-B - showing rear surfaces of lenses have smooth variations as per Applicant’s definition of “inflection”).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Perrott as applied to claim 1 above, and further in view of Houston et al. (US 6,010,217 - Houston; cited by Applicant).
	As to claim 6, Perrott teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Perrott further teaches the front surface has the toric geometry (Perrott para. [0137], [0138]), and the front surface has a horizontal base curve (Perrott Figs. 9A, B), but doesn’t specify the curve is base 6 or greater.
	In the same field of endeavor Houston teaches providing non-corrective eyewear having a front surface with base 6 or greater (Houston Figs. 1, 2; col. 8:30-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a base 6 or greater since, as taught by Houston, such base curvatures are well known in the art for providing high wrap (Houston col. 8:30-40).
	As to claim 7, Perrott teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Perrott further teaches the viewing axis is a first viewing axis, the eye is a first eye, a second eye with a center axis, a second viewing axis extends from the second eye and the center axis of the second eye at an angle from the center axis of the second eye away from the typical wearer’s nose in a direction opposite that of the first viewing axis measured along a horizontal meridian of the rear surface (Perrott Figs. 1A, 2A; para. [0016], [0017]; Figs. 9A-B horizontal axis of graphs), each point of a second set of points along the horizontal meridian of the rear surface is associated with an angle of the second viewing axis where the second viewing axis intersects the each point of the second set of points (Perrott Figs. 1A, 2A; para. [0016], [0017]; Figs. 9A-B horizontal axis of graphs; Table 7B; para. [0251]), a prismatic power of the lens does not exceed approximately 0.33 diopter for point every point along the horizontal meridian of the rear surface at angles of the viewing axis from 0 degrees to approximately 30 degrees (Perrott para. [0251]; Table 7B - Form 5D showing prism diopter values less than 0.33 D for each angles 0.0 through 30.0 degrees; Form 5E showing prism diopter values less than 0.34 D for angles 0.0 through 30.0, where 0.34D is “approximately 0.33” diopter).
	Perrott does not specify the lens is a unitary lens configured to be supported in a path straight ahead line of sight forming a center axis of first and second eyes.  In the same field of endeavor Houston teaches non-corrective lens being a unitary lens supported in a path straight ahead line of sight forming a center axis of first and second eyes (Houston Fig. 13 - 202).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens(es) as unitary lens since, as taught by Houston, such unitary lenses are well known in the art for use in helmets, goggles, etc. (Houston col. 15:58-67; col. 16:1-18).

	
	
	
	Allowable Subject Matter
Claims 15-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As to claims 15-20, although the prior art teaches a lens for use in non-corrective eyewear or headgear as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 15, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bettiol et al. (US 4,279,480); Gotou et al. (US 7,147,325); Monnoyuer et al. (US 6,176,577); Furter et al. (US 4,561,736); are cited as additional examples of lenses for eyewear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 26, 2022